                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:
                                                CHAPTER 13
 Stanley Ferenc                                 CASE NO. 19-40109
 Dynah Duncan-White,                            JUDGE Shefferly

            Debtors.
 _______________________/

      ORDER OF DISMISSAL UPON AFFIDAVIT OF THE TRUSTEE

        This matter having come before the Court based upon the Order Adjourning
Hearing was entered on March 15, 2019, the matter having been fully considered,
and certain requirements having been established that if not met, would result in
the dismissal of this proceeding without a further hearing or notice to Debtors upon
the filing of an Affidavit of the Chapter 13 Standing Trustee attesting to the failure
to comply with the conditions established, the Affidavit of the Trustee having been
filed, and the Court being otherwise sufficiently advised in the premises;

       IT IS HEREBY ORDERED that the above proceeding is dismissed for the
failure of Debtors to meet the conditions as established in the records of this
Honorable Court, as attested to by the Affidavit of the Chapter 13 Standing
Trustee.

      IT IS FURTHER ORDERED that the Clerk’s Office shall immediately
provide notice of the entry of this Order to all creditors listed in this case, Debtors,
Debtors’ attorney, if any, and the Trustee.

        IT IS FURTHER ORDERED that David Wm. Ruskin is discharged as
Trustee in this matter, and the Trustee and his surety are released from any and all
liability on account of the within proceeding.

Signed on April 18, 2019




  19-40109-pjs    Doc 50   Filed 04/18/19   Entered 04/18/19 11:55:25    Page 1 of 1
